DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant (37 CFR 1.114). Applicant's submission 6-1-22 has been entered.
Claim Objections
Claims 1, 3-4, and 32 are objected to because of the following informalities: (a) claim 1, line 10, “defect” should be amended to read “of the defects”, (b) claim 3, line 1, “pressing” should be amended to read “the application of the pressure”, (c) claim 3, line 2, “defect” should be amended to read “of the defects”, (d) claim 4, line 1, “pressing” should be amended to read “the application of the pressure”, (e) claim 32, line 12, “pressing” should be amended to read “the application of the pressure”, and (f) claim 32, line 12, “defect” should be amended to read “of the defects”. The other claims that depend therefrom are objected to as being depending on claim 1. Appropriate correction is required.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Pervan teaches a binder/particle layer on a veneer layer. Haakansson teaches a building panel having a surface layer. DE 915345 U1 teaches a panel with colored particles. Zhoy teaches paneling with veneer and defects.
Response to Arguments
Applicant’s comments filed 6-3-22 have been entered and fully considered. It is noted that the use of “(L-value)” in claims 1 and 32, though not indefinite under 35 USC 112, 2nd paragraph, is not considered a positive limitation claims 1 and 32 – see Applicant’s comments filed 6-3-22 at page 11, paragraph 1. The rejection of claim 4 or under 35 USC 112, 2nd paragraph, is withdrawn – see Applicant’s comments filed 6-3-22 at page 11, second paragraph. The rejection under 35 USC 103 over Prevan (i.e. Prevan’942) in view of Prevan (i.e. Prevan’872) is withdrawn in view of the amendment to claim 1 – which amendment added the allowable subject matter of claim 8 into claim 1.
Allowable Subject Matter
Claims 1 and 32 (and thus the claims which depend from claim 1) would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter: 
claim 1, the prior art of record, alone or in combination with the other prior art of record,
does not teach or fairly suggest that the colored particles have a lightness value that is less than 67 in a CIELAB color space model; and
claim 32, the prior art of record, alone or in combination with the other prior art of
record, does not teach or fairly suggest that the colored particles have a lightness value that is less than 67 in a CIELAB color space model.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745